

117 SRES 143 ATS: To honor and recognize the patriotism and service to the United States provided by Veterans Service Organizations during the COVID–19 pandemic.
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 143IN THE SENATE OF THE UNITED STATESMarch 25, 2021Ms. Hassan (for herself, Mr. Tillis, Ms. Sinema, Mr. Cramer, Mr. Blumenthal, Mr. Cassidy, Mr. Sanders, Mr. Boozman, Mrs. Blackburn, Ms. Hirono, Mr. Brown, and Mr. Tuberville) submitted the following resolution; which was referred to the Committee on Veterans' AffairsApril 21, 2021Committee discharged; considered and agreed toRESOLUTIONTo honor and recognize the patriotism and service to the United States provided by Veterans Service Organizations during the COVID–19 pandemic.Whereas, throughout the United States, the coronavirus disease 2019 (COVID–19) pandemic (referred to in this preamble as the pandemic) has devastated veterans and their families; Whereas the Department of Veterans Affairs (referred to in this preamble as the VA) has tested or treated over 230,000 cases of COVID–19 and has recorded over 10,000 known deaths caused by COVID–19;Whereas over 1,000,000 veterans lost their jobs because of the pandemic, with veteran unemployment reaching nearly 12 percent in April 2020;Whereas many veterans have experienced feelings of isolation and loneliness caused by the public health restrictions needed to curb the spread of COVID–19;Whereas, since their inception, Veterans Service Organizations (referred to in this preamble as VSOs) have always supported and advocated on behalf of members of the Armed Forces, veterans, and their families;Whereas VSOs have adapted to the unique challenges posed by the pandemic in order to continue to support veterans and advocate for the veteran community;Whereas members of VSOs have fostered a sense of connection and community amid the pandemic by—(1)calling, emailing, or writing to fellow veterans;(2)delivering food and groceries to fellow veterans and their families; and (3)hosting virtual and socially distanced events;Whereas members of VSOs have conducted thousands of peer-wellness checks to combat the ongoing mental health crisis that has been exacerbated by the pandemic;Whereas VSOs have continued to help veterans access healthcare during the pandemic by—(1)assisting veterans with enrollment in VA healthcare plans;(2)enabling access to telehealth; and (3)providing hundreds of thousands of rides to medical appointments;Whereas VSOs have helped veterans find employment by—(1)connecting veterans to employers; (2)hosting virtual job fairs; and (3)providing online job search resources;Whereas representatives of VSOs have helped hundreds of thousands of veterans navigate a VA benefits claims process that has been changed by the pandemic;Whereas VSOs are playing an essential role in encouraging all veterans to get vaccinated;Whereas members of VSOs are volunteering at vaccination sites across the United States to help their fellow veterans and all other individuals in the United States receive the COVID–19 vaccine; andWhereas VSOs will continue to play an instrumental role representing and supporting the veteran community as the United States moves forward on the path towards recovering from the pandemic: Now, therefore, be itThat the Senate—(1)honors and recognizes the patriotism and service to the United States provided by Veterans Service Organizations (referred to in this resolution as VSOs) during the COVID–19 pandemic;(2)commends efforts by VSOs to improvise and adapt to the challenges posed by COVID–19 to continue to support veterans in need, especially those left most vulnerable by the COVID–19 pandemic; and(3)supports efforts by VSOs to enable veterans, their families, and their caregivers to receive the COVID–19 vaccine.